J-A29041-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                  Appellee               :
                                         :
          v.                             :
                                         :
CHARLES DANIEL MARTIN, III,              :
                                         :
                  Appellant              :   No. 230 EDA 2017

          Appeal from the Judgment of Sentence December 8, 2016
            in the Court of Common Pleas of Northampton County
             Criminal Division at No(s): CP-48-CR-0001106-2015

BEFORE:        LAZARUS, PLATT,* and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:          FILED DECEMBER 11, 2017

     Charles Daniel Martin, III (Appellant) appeals from the judgment of

sentence imposed following his convictions for third-degree murder, robbery

(inflict serious bodily injury), robbery (threatening serious bodily injury),

conspiracy to commit robbery (inflict serious bodily injury), conspiracy to

commit robbery (threatening serious bodily injury), and possession of an

instrument of crime. We affirm.

     The aforementioned charges stem from Appellant’s involvement in the

murder of Nichelson Raymond.      At trial, the Commonwealth alleged that

Appellant and his co-defendants, Lael Alleyne and Gary Bridges, Jr., engaged

in a conspiracy to rob Raymond and Richard Piscoya during a drug deal set

up by Monserrat Rosas, a minor, at Alleyne’s behest.     The Commonwealth

called Rosas as a witness, who testified that on December 20, 2014, two


*Retired Senior Judge assigned to the Superior Court.
J-A29041-17


days before Raymond’s death, Alleyne asked Rosas for her assistance in

robbing Richard Piscoya. Piscoya was friends with Rosas on Facebook and

had pictures of marijuana posted on his Facebook page.            Per Alleyne’s

instructions, Rosas messaged Piscoya and asked him to sell her two ounces

of marijuana.    Piscoya gave Raymond’s telephone number to Rosas, who

then provided it to Alleyne. N.T., 9/7/2016, at 53-69.

       According to cell phone records introduced by the Commonwealth at

trial, there were multiple calls between Appellant and Alleyne the following

day.   After each call, Appellant immediately called co-conspirator Bridges.

N.T., 9/9/2016, at 27-34. Around the same time, Appellant and Alleyne also

attempted to call Raymond multiple times at the number provided by

Piscoya, but the number connected to a telephone equipped to receive text

messages only. N.T., 9/8/2016, at 274-76.

       Rosas testified that at this point, Alleyne reached out to her again, but

she informed Alleyne that she no longer wanted to be involved unless

Alleyne intended to pay for the marijuana she requested from Piscoya.

Alleyne assured Rosas he would give her money to pay for the marijuana.

Rosas then arranged to meet Piscoya on December 22, 2014, so that he

could sell her the marijuana. N.T., 9/7/2016, at 70-73.

       On December 22, 2014, Alleyne picked Appellant up in a Jaguar.

Bridges was driving, Appellant was sitting in the front seat, and Alleyne was

in the back. Rosas had never met Bridges and Appellant previously and did


                                      -2-
J-A29041-17


not learn their names that day. Rosas observed Appellant’s face and noticed

that he was wearing a navy blue pea coat with wooden buttons and white

ropes. After arriving at the meeting point, Bridges handed Alleyne a black

gun. Alleyne removed the safety and put it in his coat pocket. Rosas then

noticed that Appellant had a similar-looking gun in his lap. N.T., 9/7/2016,

at 73-95.

     Rosas exited the Jaguar and entered an SUV in which Raymond was

sitting in the driver’s seat and Piscoya was sitting in the front passenger

seat. Rosas told them her friend was bringing the money. A few seconds

later, Appellant and Alleyne walked up to the SUV at a quick pace with their

hoods up. Alleyne yanked open the front passenger door and Appellant and

Alleyne drew their guns. Alleyne demanded the marijuana while Appellant

pointed his gun at Piscoya’s side.   In response, Raymond put the SUV in

reverse and started backing up. Rosas jumped out of the SUV and ran. As

she was running, she looked back and saw Appellant and Alleyne still

standing by the SUV.     She then heard six or seven gunshots in quick

succession. N.T., 9/7/2016, at 95-109.

     Raymond died at the hospital as a result of his gunshot wounds.

Shortly after the murder, the police located Piscoya and Rosas and obtained

statements.   The statement Piscoya provided was consistent with the

account of Rosas.    N.T., 9/9/2016, at 144-46.     Piscoya was unable to

identify Appellant and Alleyne, but provided a general description that


                                     -3-
J-A29041-17


matched their appearances, identifying Alleyne as the shooter and Appellant

as the accomplice. N.T., 9/8/2016, at 14-35, 70-74, 80; N.T., 9/9/2016, at

126.    Rosas provided Alleyne’s name to the police, but did not know

Appellant’s name at the time.     N.T., 9/9/2016, at 134.     After the police

determined through telephone and social media records that Alleyne and

Appellant had extensive contact around the time of the murders, the police

showed Rosas a photographic array.          Id. at 134-40.   Rosas identified

Appellant as the man in the passenger seat. Id. When the police eventually

arrested Appellant at his friend’s residence, the police found a coat hanging

in the closet, which matched the description of the pea coat Rosas said

Appellant was wearing on the night of the murder. N.T., 9/8/2016, at 228-

32.

       Appellant and Alleyne were tried together in a jury trial. 1   Following

the trial, Appellant was convicted of the aforementioned crimes, and on

December 8, 2016, the trial court sentenced Appellant to an aggregate term

of 28 to 56 years of incarceration.    Appellant did not file a post-sentence

motion. This timely-filed appeal followed. Both Appellant and the trial court

complied with the mandates of Pa.R.A.P. 1925.




1
  Prior to trial, Bridges entered into a plea agreement. At the conclusion of
trial, Alleyne was convicted of first-degree murder, two counts of robbery,
two counts of conspiracy to commit robbery, possession of instrument of a
crime, and possession of a firearm by a minor.

                                      -4-
J-A29041-17


      Appellant raises two issues on appeal: “[(1).] Was insufficient evidence

introduced at trial to support the verdicts of guilty to most of the offenses

contained in the criminal information? [and (2).] Were the verdicts of guilty

to most of the offenses contained in the criminal information against the

weight of the evidence?” Appellant’s Brief at 3 (suggested answers and

unnecessary capitalization omitted).

      Appellant summarizes his argument as follows.

      [T]he evidence and testimony elicited at trial was insufficient as
      a matter of law to sustain the verdicts of guilty to the majority of
      the offenses contained in the information. Specifically, one
      juvenile [eyewitness], Monserrat Rosas, was called by the
      Commonwealth who directly observed the events as they
      transpired. The testimony from that witness could not logically
      be reconciled in order for the jury to reach a verdict of guilty
      beyond a reasonable doubt.

Appellant’s Brief at 23.     With respect to his sufficiency claim, Appellant

points to the lack of DNA evidence placing him at the scene. He argues that

the Commonwealth should have dusted for prints on the shell casings found

at the murder scene.       He also suggests the Commonwealth should have

tested for DNA the pea coat found when Appellant was arrested months after

the murder. Id. at 24-25. Appellant also takes issue with the testimony of

the Commonwealth’s expert, who opined that Appellant was in proximity to

his co-conspirators at certain times, including during the murder, based

upon the towers where Appellant’s cell phone pinged. Id. at 26. Finally, in

his weight-of-the-evidence challenge, Appellant assails the veracity of Rosas,



                                       -5-
J-A29041-17


arguing that she had “interest, bias and motive to fabricate the appearance

and participation” of Appellant in the robbery. Id. at 27-30.

      Before we address the merits of Appellant’s issues, we must determine

whether he preserved them for appeal.      We begin with Appellant’s second

issue regarding the weight of the evidence. Appellant concedes that he did

not file a post-sentence motion and that the first time he challenged the

verdict as being against the weight of the evidence was in his Rule 1925(b)

concise statement. Therefore, he waived this issue. See Commonwealth

v. Lewis, 45 A.3d 405, 410 (Pa. Super. 2012) (en banc) (“In order to

preserve a claim of weight of the evidence for appellate review, the issue

must be raised with the trial judge in a motion for a new trial either orally

prior to sentencing, by written motion prior to sentencing, or in a post-

sentence motion.”) (citing Pa.R.Crim.P. 607).

      Appellant has also waived his first issue regarding a challenge to the

sufficiency of the evidence.     In both his brief and his Rule 1925(b)

statement, Appellant fails to specify precisely which elements of which

crimes he contends the Commonwealth failed to prove.            This Court has

repeatedly required an appellant to specify in the Rule 1925(b) statement

the particular element or elements upon which the evidence was insufficient.

See, e.g., Commonwealth v. Roche, 153 A.3d 1063, 1072 (Pa. Super.

2017). “Such specificity is of particular importance in cases where, as here,

the appellant was convicted of multiple crimes each of which contains


                                    -6-
J-A29041-17


numerous   elements    that   the   Commonwealth   must   prove   beyond   a

reasonable doubt.”    Commonwealth v. Stiles, 143 A.3d 968, 982 (Pa.

Super. 2016) (citing Commonwealth v. Garland, 63 A.3d 339 (Pa. Super.

2013)). Based upon this Court’s desire to apply Rule 1925 in a “predictable,

uniform fashion,” this Court has determined that waiver applies even where,

as here, the Commonwealth fails to object and the trial court addresses the

issue in its Rule 1925(a) statement. Roche, 153 A.3d at 1072.

     In addition to the vagueness of Appellant’s sufficiency-of-the-evidence

argument in his concise statement, his argument is underdeveloped in his

brief as well.   Appellant neither states which of the convictions he is

challenging, see Appellant’s Brief at 3 (challenging the insufficiency of

evidence as to “most of the offenses”), nor argues which specific elements

were not met.    For example, while Appellant makes general arguments

regarding whether the Commonwealth proved that he was involved, he does

not specify whether he is contesting his involvement in the pre-robbery

conspiracy, the robbery and murder itself, or both. Other than setting forth

the standard of review for sufficiency of the evidence claims, Appellant’s

argument is otherwise without citation to any legal authority.    Therefore,

Appellant has waived his challenge to the sufficiency of the evidence.

Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009) (finding

that Gibbs waived his sufficiency claim by failing to specify which elements




                                     -7-
J-A29041-17


he was challenging in his concise statement and brief and by failing to cite to

legal authority other than the general standard of review).

      Even if Appellant did not waive the sufficiency claim for the reasons

discussed above, he would still not be entitled to relief.     Our standard of

review in challenges to sufficiency of the evidence is to determine

      whether, viewing all the evidence admitted at trial in the light
      most favorable to the [Commonwealth as the] verdict winner,
      there is sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt. In applying
      [the above] test, we may not weigh the evidence and substitute
      our judgment for the fact-finder. In addition, we note that the
      facts and circumstances established by the Commonwealth need
      not preclude every possibility of innocence. Any doubts regarding
      a defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.

Commonwealth v. Gonzalez, 109 A.3d 711, 716 (Pa. Super. 2015)

(citation omitted).

      Appellant’s sufficiency challenge essentially is a challenge to the

reliability and credibility of Rosas, the main eyewitness whose testimony

placed Appellant at the scene. A review of the sufficiency of the evidence

does not include an assessment of the credibility of testimony; such a claim

goes to the weight of the evidence, which as discussed supra, Appellant

failed to preserve.   Gibbs, 981 A.2d at 282; Lewis, 45 A.3d at 410.

Further, by assailing the Commonwealth’s purported failure to corroborate or



                                     -8-
J-A29041-17


bolster Rosas’s testimony with forensic or other evidence, Appellant ignores

the fact that, if believed by the jury, Rosas’s testimony is enough, by itself,

to establish Appellant’s participation during the robbery. Our Supreme Court

      has repeatedly refused to endorse the proposition that a
      particular type or class of evidence which is admitted at trial is,
      because of its intrinsic nature, insufficient as a matter of law to
      uphold a conviction—even if it is the only evidence adduced on
      the question of guilt. See, e.g., Commonwealth v. Duncan,
      [373 A.2d 1051 (Pa. 1977)] (holding that testimony of a single
      eyewitness, alone, was sufficient to convict even though it
      conflicted with other trial testimony). Even when there are well[-
      ] recognized concerns regarding the reliability of evidence, such
      as in instances where evidence of guilt is provided by a criminal
      accomplice who is deemed a corrupt and polluted source, our
      Court has not categorically regarded all such evidence to be so
      inherently unreliable that it cannot, by itself, support a verdict of
      guilt. See Commonwealth v. Mikell, [729 A.2d 566, 570 (Pa.
      Super. 1999)] (“[A] verdict may be predicated upon the
      uncorroborated testimony of an accomplice.”). Instead, our
      Court considers questions regarding the reliability of the
      evidence received at trial to be within the province of the finder-
      of-fact to resolve, and our Court will not, on sufficiency review,
      disturb the finder-of-fact’s resolution except in those exceptional
      instances … where the evidence is so patently unreliable that the
      jury was forced to engage in surmise and conjecture in arriving
      at a verdict based upon that evidence.

Commonwealth v. Brown, 52 A.3d 1139, 1165-66 (Pa. 2012) (some

citations omitted).

      Furthermore, as the trial court points out, Appellant’s

      involvement in the crime was corroborated by evidence inclusive
      of his phone records showing an attempted call to the victim the
      day before the crime, when the parties were first scheduled to
      meet, and communications between [Appellant, Alleyne, and
      Rosas] just before the murders; messages from [Bridges’s] cell
      phone to [Appellant], placing them together just before the
      crime; surveillance videos corroborating [Rosas’s] testimony;


                                      -9-
J-A29041-17


     and testimony and evidence demonstrating that [Appellant] was
     with [Alleyne and Bridges] just seven minutes after the murder.

Trial Court Opinion, 3/1/2017, at 4 (record citations omitted). Thus, even if

he had properly preserved the claim, Appellant’s claim that his convictions

cannot stand based on the lack of corroborating evidence is without merit.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary




Date: 12/11/2017




                                   - 10 -